DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to RCE filed on 5/11/2020.
 Claims 1-20 are pending examination in this application.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voutilainen et al. (Publication number US 20100114826 A1), hereinafter Voutilainen in view Fleming et al. U.S. Patent Publication # 2006/0279628 (hereinafter Fleming)
With respect to claim 1, Voutilainen discloses, receiving a request to change a configuration of a distributed storage system (Paragraph [0069], lines 5-7), wherein the distributed storage system (Paragraph [0008], lines 1-4) comprises a set of servers and wherein the set comprises a subset of servers that store configuration data (Paragraph [0059], lines 1-8) identifying the servers in the set (Paragraph [0010], lines 1-4, which state in part “…each master node stores, in conjunction with configuration information, information identifying the set of nodes that makes up the configuration...”); identifying (Paragraph [0014], which disclose in part “…data nodes in the distributed system may provide messages to one or more of the master nodes (e.g., the primary master node)…”), by a processing device of a leader server (i.e. primary master), servers in the subset, wherein the configuration data is stored by each of the servers internal to the subset without being stored by servers external to the subset (Paragraph [0014]); and providing an indication to modify the configuration data stored by each of the servers in the subset in view of a verification of the change to the configuration of the distributed storage system (Paragraph [0096], lines 1-8)
Voutilainen fails to teach wherein the request identifies a server to remove or to add to the distributed storage system.
Fleming teaches receives a request to change a configuration of a distributed storage system wherein the request identifies a server to remove or to add to the distributed storage system (i.e. user selects on an “add storage server” button which allows user to enter the hostname or IP address of the storage server) (Paragraph 869, 872-873) verifying whether the server is included in the distributed storage system (i.e. by selecting a “yes” button to delete or add the storage server on the confirmation dialog)(Paragraph 873-875, 894-895) ; and providing an indication to modify the configuration data (i.e. configuration data) stored by each of the servers in the subset to remove or to add the server to the distributed storage system (i.e. removing storage server from a list of storage server in the configuration data within memory and when re-added to the system with all the corresponding association to the camera))(Paragraph 872-875, 894-902).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fleming’s teaching in Voutilainen’s teaching to come up with having request to remove or add server to the distributed storage system and verifying the server is included.  The motivation for doing so would be to configure the newly added storage server therefore, the newly added storage server can be used to store/access/retrieve data.

With respect to claim 8, the claim is rejected for the same reason as claim 1 above as the claims are substantially similar.  Furthermore, Voutilainen disclose a memory (Voutilainen, paragraph [0101]); and a processing device (Voutilainen, paragraph [0101]).

With respect to claim 15, the claim is rejected for the same reason as claim 1 above as the claims are substantially similar.  Furthermore, Voutilainen disclose a non-transitory computer readable medium comprising instructions (Voutilainen, paragraph [0119]).

With respect to claims 4, 11 and 18, Voutilainen and Fleming disclose, wherein providing the indication to modify the configuration data comprises: transmitting information to each server in the subset to modify respective configuration data stored at a respective server of the subset in view of the change to the configuration of the distributed storage system (Voutilainen, paragraph [0096], lines 1-8).

Claims 2-3, 5,9, 10, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Voutilainen et al. (Publication number US 20100114826 A1), hereinafter Voutilainen further in view of Fleming  In view of Deokar et al. (Publication number US 20060053216 A1), hereinafter Deokar.

With respect to claims 2, 9 and 16, Voutilainen discloses changing the configuration of the distributed storage system (paragraph [0012]). However, Voutilainen and Fleming is silent as to, wherein the request to change the configuration of the distributed storage system is forwarded to the leader server from one of the servers in the set of servers of the distributed storage system.

However, Deokar in the same field of endeavor of distributed computing, discloses  a cluster system containing master nodes, slave nodes and server nodes (see Fig. 9; also see paragraph [0099]). Deokar further discloses, the request to change the configuration of the distributed storage system is forwarded to the leader server from one of the servers in the set of servers of the distributed storage system (Deokar, paragraph [0077], lines 12-14, which disclose in part “…An admin node may request the removal of a slave node from the cluster. These and other requests are examples of the requests received by a master node”. The examiner states that applicant’s specification as filed discloses in part at paragraph [0015] that “The configuration of the distributed file system may be changed by adding or removing servers that are used to store files in the distributed file system...”. As such, the examiner states to applicant’s that the above citation of Deokar discloses “adding/removing servers” to the cluster which reads upon applicant’s “change the configuration”.).

Thus, given the teachings of Deokar, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed systems teachings of Voutilainen and Fleming with the clustered teachings of Deokar. By modifying the system of Voutilainen that makes changes to the distributed storage system  as disclosed in Voutilainen paragraph [0012] to further include the ability to receive a request to change elect a leader/master as disclosed in Deokar paragraph [0098].  Thus, allowing a network administrator to perform maintenance of the system and make changes to the distributed storage system in the case of failures or to pre-empt any possible failures.

With respect to claims 3, 10 and 17, the combined teachings of Voutilainen, Fleming and Deokar disclose, wherein the subset of servers is a configuration cluster that comprises the leader server (Deokar, paragraph [0102], lines 4-5, which disclose in part “…The cluster 1000 has a master node 1001, which is a seed master in this example…”. The examiner also refers applicant’s to Fig. 10).

With respect to claims 5 and 12, the combined teachings of Voutilainen, Fleming and Deokar disclose, wherein the configuration data identifies each server of the set that stores data of the distributed storage system, and wherein the configuration data is modified to identify the server identified by the request when the request to change the configuration corresponds to adding the new server to the distributed storage system (Deokar, paragraph [0085], lines 1-7 which disclose in part “…When a node is being admitted as a master, the node requests information on all servers in the cluster, receives and loads a master software image, and receives a slave node space to control. The node, once admitted, may take over slave nodes from the admitting master node or from other master nodes…”) and wherein the configuration data is modified to remove an identification of the server identified by the request when the request to change the configuration corresponds to removing the server from the distributed storage system (Deokar, paragraph [0097], lines 1-9).

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voutilainen et al. (Publication number US 20100114826 A1), hereinafter Voutilainen in view of Fleming further in view of Rider (Publication number US 20150081856 A1).

With respect to claims 6, 13 and 19, Voutilainen and fleming is silent as to, identifying a characteristic of the server to be added to the distributed storage system; identifying characteristics of servers of the distributed storage system; and verifying the change to the configuration of the distributed storage system in view of the characteristic of the new server and the characteristics of the servers of the distributed storage system.

However, Rider in the same field of endeavor of distributed computing, discloses  a cluster system (see Fig. 1; also see paragraph [0013]). Rider further discloses, identifying a characteristic of a new server to be added to the distributed storage system (Rider; paragraph [0039]); identifying characteristics of servers of the distributed storage system (Rider; paragraph [0039]); and verifying the change to the configuration of the distributed storage system in view of the characteristic of the new server to be added and the characteristics of the servers of the distributed storage system (Rider; paragraph [0044]).

Thus, given the teachings of Rider, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed systems teachings of Voutilainen and Fleming with the clustered teachings of Rider. By modifying the system of Voutilainen that makes changes to the distributed storage system as disclosed in Voutilainen paragraph [0012] to further include the ability to receive a request to specify characteristics of the servers as disclosed in Rider paragraph [0039].  Thus, allowing a network administrator to perform maintenance of the system/make changes to the distributed storage system and upgrade the servers as needs necessitate.

With respect to claims 7, 14 and 20, the combined teachings of Voutilainen, Fleming and Rider disclose, determining whether the server identified by the request is compatible with the servers of the distributed storage system (Rider; paragraph [0030]); and verifying the change to the configuration of the distributed storage system in view of the determination of whether the server identified by the request is compatible with the servers of the distributed storage system (Rider; paragraph [0044]).

The motivation for combining the references of Voutilainen, Fleming and Rider is the same motivation given above for combining the references in claims 6, 13 and 19. 

Response to Arguments
With respect to Applicant’s arguments, no specific arguments were filed in the response filed on 5/11/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Greenspan et al. U.S. Patent Publication # 2013/0218835 which in Paragraph 65 and Fig. 7 teaches querying any number of tag server via user interface and the user may have the ability to add, delete, edit, reorder upward or reorder downward servers in the primary or secondary tag server lists.
B).  Peters et al. U.S. Patent # 9,009,277 which in column 16 lines 46-56 teaches configuration store include an add function o add a newly specified configuration to the configuration store, a delete function to remove a configuration from the configuration store, a modify function to alter the group.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453